DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Informational Bulletin

DATE:

December 10, 2010

FROM:

Richard Gilfillan
Director
Center for Medicare and Medicaid Innovation
Melanie Bella
Director
Federal Coordinated Health Care Office
Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification

SUBJECT:

State Demonstrations to Integrate Care for Dual Eligible Individuals

On November 16th, the Centers for Medicare and Medicaid Services (CMS) formally announced
the establishment of the Center for Medicare and Medicaid Innovation (Innovation Center). The
Innovation Center is charged with exploring new health care delivery and payment models that
will enhance the quality of care for Medicare and Medicaid beneficiaries, improve the health of
the population, and lower costs through improvement. We are writing to inform you of one of the
Innovation Center’s first initiatives to support State Demonstrations to Integrate Care for Dual
Eligible Individuals.
There is perhaps no better opportunity to test innovative service delivery and payment models
than for individuals who are dually eligible for Medicare and Medicaid. Dual eligibles account
for 16 to 18 percent of enrollees in Medicare and Medicaid, but roughly 25 to 45 percent of
spending in these programs respectively. With the vast majority of these nine million individuals
receiving fragmented care at an estimated cost of over $300 billion in State and federal spending,
improving care for this population is ripe for innovation.
Through the State Demonstrations to Integrate Care for Dual Eligible Individuals, CMS will
provide funding for States to support the design of innovative service delivery and payment
models for dual eligible individuals. We invite States to use this opportunity to test new and
emerging models (e.g., health homes or accountable care organizations) as well as to build upon
existing vehicles (e.g., PACE or Special Needs Plans) in order to create new person-centered
models that align the full range of acute, behavioral health, and long-term supports and services
and improve the actual care experience and lives of dual eligible beneficiaries.

Page 2 – CMS Informational Bulletin
The overall goal of the State demonstrations is to identify and validate delivery system and
payment integration models that can be rapidly tested and, upon successful demonstration,
replicated in other States. CMS will award contracts to up to 15 States of up to $1 million each.
The primary outcome of the initial design period will be a demonstration proposal that describes
how the State would structure, implement, and evaluate a model aimed at improving the quality,
coordination, and cost-effectiveness of care for dual eligible individuals. Pending available
funding and review of proposals, States that successfully complete the design phase may be
eligible to receive additional support for the implementation of its proposed model under this
contract.
The Innovation Center is administering this demonstration. Technical assistance and related tools
will be provided by the Federal Coordinated Health Care Office, created by Section 2602 of the
Affordable Care Act, to support the design and implementation efforts. The solicitation for this
contracting opportunity is available on the Innovation Center website
(http://innovations.cms.gov/) and at the following link:
https://www.fbo.gov/index?s=opportunity&mode=form&tab=core&id=7ffe8a7ccbd80dffeccfbb
55d7ae7d62&_cview=0.
The enclosed document provides a summary of the initiative as well as an overview of the
proposal requirements and selection process for States interested in pursuing this opportunity.
Proposals are due on February 1, 2011. CMS will be conducting a pre-proposal call to answer
questions about the demonstration or proposal process. Information about the call will be posted
on the above-referenced web site.
If you have any questions about this solicitation, please e-mail them to Charles Littleton at
charles.littleton@cms.hhs.gov. We will attempt to respond fully and completely to questions that
States submit as they develop their proposals. Both the questions and our response will be posted
on the websites mentioned previously in this bulletin so that all interested States have access to
the same information.
Thank you for your interest in this exciting new initiative.

Enclosure

Page 3 – CMS Informational Bulletin
State Demonstrations to Integrate Care for Dual Eligible Individuals
Statement of Work

Background
Created by the Affordable Care Act, the Center for Medicare and Medicaid Innovation
(Innovation Center) aims to explore innovations in health care delivery and payment that will
enhance the quality of care for Medicare and Medicaid beneficiaries, improve the health of the
population, and lower costs through improvement. There is perhaps no better opportunity to test
innovative service delivery and payment models than for individuals who are eligible for both
Medicare and Medicaid (the “dual eligibles”). Dual eligibles account for 16 to 18 percent of
enrollees in Medicare and Medicaid, but roughly 25 to 45 percent of spending in these programs
respectively. With the vast majority of these nine million individuals still receiving care through
fragmented care at an estimated cost of over $300 billion in State and federal spending,
improving care for this population is ripe for innovation.
Purpose
The Innovation Center is fostering interaction with a diverse group of stakeholders, including
hospitals, doctors, consumers, payers, states, employers, advocates, relevant federal agencies and
others to obtain direct input and build partnerships for its upcoming work. Given the partnership
that exists between federal and state governments with respect to dual eligible individuals, the
Centers for Medicare and Medicaid Services (CMS), through the Innovation Center, will provide
funding for states to support the design of innovative service delivery and payment models that
integrate care for this population. CMS is interested in identifying, supporting, and evaluating
person-centered models that integrate the full range of acute, behavioral health, and long-term
supports and services for dual eligible individuals. 1
Under this solicitation CMS may award up to 15 (fifteen) contracts for up to $1 million each to
support the design of State demonstration models. The primary deliverable of the initial design
period is a demonstration proposal that describes how the State would structure, implement, and
evaluate an intervention aimed at improving the quality, coordination, and cost-effectiveness of
care for dual eligible individuals. Only States receiving the initial contract award may be eligible
to move into the implementation phase of this contract, pending the approval of the States’
demonstration design and the availability of funds. Technical assistance and related tools will be
provided by the Federal Coordinated Health Care Office (FCHCO), created by Section 2602 of
the Affordable Care Act, to support both the design and implementation efforts. It should be
noted that receipt of the initial contract does not guarantee that those States will be eligible to
move into the implementation phase of this contract. Under this solicitation, CMS shall not be
obligated for reimbursement of any design costs beyond the Fixed-Price contract amount.

1 Potential models could include those that enhance existing integration vehicles such as the Program for All-

Inclusive Care for the Elderly (PACE) and Medicare Advantage Special Needs Plans (SNPs) as well as those that
test new/emerging models such as health homes or accountable care organizations (ACOs).

Page 4 – CMS Informational Bulletin
Deliverables
Over the course of the contract, the following deliverables will be required:
•

Monthly Conference Calls. States shall participate in monthly conference calls with the
CMS project officer and other CMS staff. These calls shall be used as a mechanism for
discussing and managing administrative and project issues as they arise.

•

Progress Reports. States will be responsible for submitting interim and final progress
reports that document the development process and lessons learned as part of the design
contract.

•

Innovation Demonstration Model. The main deliverable of the design contract will be
a demonstration proposal that describes how the state would structure, implement, and
evaluate an integrated delivery system and payment model aimed at improving the
quality, coordination, and cost-effectiveness of care for dual eligibles. CMS will provide
States with the exact requirements in the Demonstration Proposal Instructions at the time
of contract award; however, the demonstration proposal will be expected to contain at a
minimum:
o Explanation of how the proposed demonstration will achieve the overall goals of
better health, better care, and lower costs through improvement.
o Problem statement describing how or why changes to current policy would lead to
improvements in access, quality, and reductions in Medicare and Medicaid
expenditures over time.
o Discussion of how the proposed model will improve the actual care experience
and lives of eligible beneficiaries, including findings from any beneficiary focus
groups the state conducted to inform its proposed design.
o Detailed description of the dual eligible population, including key subpopulations
(e.g., individuals with nursing facility level of care, serious mental illness,
Alzheimer’s/dementia, multi-morbidities, etc.); utilization patterns; service
settings; costs; etc.
o Description of proposed delivery system/programmatic elements, including:
benefit design; geographic service area; enrollment method; and provider
network/capacity.
o Description of plans to expand to other populations and/or service areas if the
model is focused on a subset of dual eligibles or is less than Statewide.
o Description of proposed payment reform, including payment type (e.g., full-risk
capitation, partial cap, administrative PMPM); methodology for blending
Medicaid and Medicare funding; financial incentives; risk sharing arrangements;
etc.

Page 5 – CMS Informational Bulletin
o Discussion of the expected impact of the proposed demonstration on Medicare
and Medicaid costs, including specific mention of any effect on cost-shifting
occurring today between the two programs.
o Description of State infrastructure/capacity to implement and monitor the
demonstration proposal.
o Identification of key performance metrics, including how these data will be used
to continuously improve access, quality, satisfaction, and efficiency as well as
how they will fit within existing Medicaid and Medicare performance and quality
measures.
o Plan for engaging internal and external stakeholders, including a process for
gathering and incorporating feedback on an ongoing basis.
o If applicable, description of how the proposed model fits with: (a) current
Medicaid waivers and/or state plan services available to this population; (b)
existing managed long-term care programs; (c) existing integrated programs via
Medicare Advantage Special Need Plans (SNPs) or PACE programs; and (d)
other health reform efforts underway in the State (e.g., accountable care
organizations, bundled payments, multi-payer initiatives, etc.).
o Discussion of the scalability of the proposed model and its replicability in other
settings/States.
o Description of proposed evaluation design, including key metrics that could be
used to examine the model’s quality and cost outcomes for the target population,
beneficiary experience, access to care, etc.
o Description of the overall implementation strategy and anticipated timeline,
including: a) the activities associated with building the infrastructure necessary to
implement proposed demonstration (e.g., staffing needs, actuarial support, etc);
and b) any funds needed to support the development of such infrastructure (e.g.,
systems change costs at the State level for testing a new payment approach,
development of a more efficient data exchange feed for near real-time tracking of
claims, etc.).
Schedule of Deliverables
Deliverable
Monthly Conference Calls

Due Date
Ongoing

Progress Report

Interim: 6 months from award date
Final: Within 30 days of submission
Of demonstration proposal
Within 12 months from award date

Demonstration Proposal

Page 6 – CMS Informational Bulletin
Proposal Instructions
To be considered for a design contract, states are asked to provide the following information (not
to exceed eight to ten (8-10) pages):
1. High level description of the state’s proposed approach to integrating care. In
addition to information on the target population, covered benefits, and proposed service
delivery system, the description should also contain an explicit problem statement that
describes the current coverage and payment policy, and how or why changes to current
policy would lead to improvements in access and quality as well reductions in Medicare
and Medicaid expenditures over time. It should also describe the policy rationale for the
proposal, who will benefit and why, and any previous experience with the
intervention/model proposed in the demonstration.
2. Overview of state capacity and infrastructure to design, develop and implement the
proposed model. The overview should include key state staff by area and the expected use of
any external consultants/contractors.
3. Description of current analytic capacity. The description should include whether the
state has access to Medicare data and, if so, whether the Medicare and Medicaid data are
linked and have been analyzed. If the state does not currently have access to Medicare data,
the description should include plans to access, link and analyze the linked data set. In
addition, states with managed care programs should address how encounter claims data are or
are not being included in the linked data set and resulting analysis.
4. Summary of stakeholder environment. The summary should include any current or
planned stakeholder engagement efforts and/or discussions with potential provider, health
plan, PACE, or other delivery system partners.
5. Timeframe. States should provide expected target implementation date, including
whether any legislative authority is required. \
6. Budget and use of funds. Please provide a budget outlining the requested amount (up to
$1 million) and use of funding to support the design costs (e.g., staffing, travel, analytic or
actuarial support, etc.) associated with designing the demonstration model.
Proposals are due to CMS by February 1, 2011. CMS reserves the right to conduct a second
solicitation if it does not award 15 contracts as part of the initial solicitation period.

Page 7 – CMS Informational Bulletin
Selection Process
In deciding whether to apply for a contract, states should assess their level of readiness with
respect to moving forward with a duals demonstration model:
•
•
•

Low: state has done little or no thinking to date with respect to duals integration;
Medium: duals are not yet a high priority but the state has done some preliminary
analysis/assessment regarding how it might improve the access, quality, beneficiary
experience and costs of care for its dual eligibles; or
High: state has previous experience in developing care interventions targeting the duals
and/or has done considerable work to understand the population and identify
opportunities for delivery system and/or payment reforms.

The overall goal of the state demonstrations is to identify and validate delivery system and
payment integration models that can be rapidly tested and, upon successful demonstration,
replicated in other states. As a result, the state design contracts are targeted at states displaying a
medium to high level of readiness and that will be able to develop a demonstration model ready
for implementation in 2012. CMS and the FCHCO have plans to provide separate technical
assistance activities for states early on in the process with the idea that those states may be able
to move toward greater integration at a later date.
States will be evaluated based on the degree to which their applications are consistent with the
above goals as well as on their ability to adequately meet the following criteria:
1. Overall Approach to Integrating Care
The State demonstrates a thorough understanding of the target population and the current
environment through which they receive care. It must also offer a plausible policy rationale
for how the proposed approach to integrating care will significantly improve the quality,
cost-effectiveness, and experience of care for dual eligible individuals.
2. State Capacity and Infrastructure
The State has the necessary personnel and related resources needed to support the design of
the integrated demonstration proposal. If there are gaps in the state’s current capacity, the
proposal should describe how the state will use funds made available through the design
contract to obtain resources/build the capacity within the given timeframe.
3. Analytic Capacity
The State has experience analyzing fee-for-service and/or managed care encounter claims
data (as applicable). The state has access to both Medicaid and Medicare data or has a plan
for obtaining and linking both sets of data in order to conduct duals specific analyses.
4. Stakeholder Engagement
The State demonstrates an understanding of or is in the process of assessing its current
stakeholder environment (including beneficiaries, advocates, providers, plans, etc.). It also
has a plan for engaging such stakeholders during the development of its integrated care
demonstration proposal.

Page 8 – CMS Informational Bulletin
5. Timeframe
Proposed timeframe is reasonable and consistent with the 2012 implementation objective.
6. Budget
Requested amount is reasonable and proposed use of funding is appropriate for undertaking
the activities of the contract.

